DETAILED ACTION
	Claims 1-21 are pending. Group I, pertaining to claims 1-6, was elected in the Applicant’s Response to Restriction mailed on November 7th, 2022. Claims 7-21 are hereby withdrawn. The amendments to the specification filed on March 22nd, 2021 are acknowledged.
Election/Restrictions
Applicant's election with traverse of Group I consisting of claims 1-6 in the reply filed on November 7th, 2022 is acknowledged.  The traversal is on the grounds that Jung ("Microcycle Conidiation in Filamentous Fungi. Microbiology. 2014 Mar; 42(1):1-5) does not constitute relevant prior art.  Applicant submits that the prior art does not teach forming spore-like propagules (SLP) (see Applicant’s Response to Restriction mailed November 7th, 2022, p. 2, 1st-2nd paragraphs, p. 3, p. 4, p. 5, 1st-2nd paragraphs). Applicant also submits that the steps of growing a filamentous fungal strain in stress conditions is not the same as growing a filamentous fungal strain on a first medium containing a metabolizable carbon source then removing the fungal strain and growing it on a second medium with a sole, nonmetabolizable carbon source (see p. 2, 3rd-4th paragraphs, p.3, first passage).  This is not found persuasive because the method of growing a filamentous fungal strain on a first medium containing a metabolizable carbon source then removing the fungal strain and growing it on a second medium with a sole, nonmetabolizable carbon source was taught by Moore (1969) as discussed in the rejection below.  Additionally, the methods of Groups I-V do not share the same method steps. Specifically, the method of Group II requires germinating the SLP which is not required in the method of Groups I and V. The method of Group III requires distributing a plurality of SLPs into a plurality of chambers which is not required in the methods of Groups I, II, and V. The method of Group IV requires transforming a second plurality of SLPs which is not required in Groups I-III and V. Lastly, the method of Group V requires preparing an inoculum which is not required in the methods of Groups I-IV. Therefore, the groups lack unity of invention a priori.   
Claims 7-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/7/2022.

The requirement is still deemed proper and is therefore made FINAL.

Priority
	The instant application is a U.S. National Stage Application of PCT/US19/52238 filed on September 20th, 2019 and claims priority to U.S. Provisional Patent Application No. 62/734,245 filed on September 20th, 2018. Acknowledgement of receipt of a certified copy of the ‘245 application is hereby made. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 25th, 2021 and June 10th, 2021 are in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because Figures 1A-1C contain text which is not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for formulating SLPs by a sporulation-deficient Aspergillus niger strain grown in a first medium containing a metabolizable carbon source then transferring the culture to a medium with N-acetyl-D-glucosamine, does not reasonably provide enablement for all filamentous fungal strains and all nonmetabolizable carbon sources.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Nature of the Invention
	The claimed invention is a method of producing spore-like propagules (SLP) from filamentous fungi comprising the steps of growing filamentous fungi in a first medium comprising a metabolizable carbon source to obtain an active mycelial culture, and then replacing the first medium with a second medium in which any carbon source is nonmetabolizable to induce production of SLP.
Breadth of the Claims
	Claims 1-5 do not limit the identity of the filamentous fungus. Claim 6 requires that the filamentous fungus is a member of the genus Aspergillus. Claims 1, 5, and 6 do not limit the nature of the metabolizable or nonmetabolizable carbon sources. Claims 2 and 4 require that the metabolizable carbon source is glucose, and claims 3 and 4 require that the nonmetabolizable carbon source is N-acetylglucosamine (GlcNAc). Accordingly, the claims are considered very broad.
Level of Skill in the Art
	The level of skill in the art was high with regard to growing filamentous fungi in general, but was non-existent for the production of SLPs, inasmuch as the term is not recognized in the art, and Applicant’s response filed November 7th, 2022 states the “SLPs made by the claimed methods are novel structures, the likes of which were previously unknown in the art.”
State of the Art
	The prior art taught methods of growing filamentous fungi in which mycelial cultures were grown in a metabolizable carbon source and then transferred to a medium in which the only carbon source was nonmetabolizable. (Moore (Trans. of the Brit. Myco. Soc.; Vol. 53 (1); p. 139-141, 1969) and  Gaderer et al (Fun. Gen. and Biol.; Vol. 107; p. 1-11, 2017). Moore teaches growing various filamentous fungus in a first medium containing glucose and then transferring the mycelial culture to a second medium containing only 2-deoxy-glucose which is nonmetabolizable (see p. 139, Table 1, p. 140, last paragraph, p. 141, first paragraph). Gaderer et al. also teaches growing mycelial cultures of various filamentous fungi in a metabolizable carbon source (glycerol) then transferring the growing mycelial culture to a medium containing only GlcNAc as the sole carbon source (see p.2, right column, first paragraph, Table 1, p.3, right column, last paragraph). Moore and Gaderer demonstrated their methods with the fungi Aspergillus niger. Neither Moore nor Gaderer reported the formation of novel structures in the filamentous fungi that resemble the Applicant described SLPs. The active method steps were known in the art and performed on various filamentous fungus but the formation of SLPs was not observed. The prior art does not appear to disclose SLPs, or what conditions will induce their growth. Therefore, state of the art with regard to the actual invention was unestablished and immature.
Guidance and Examples in the Specification
	The specification indicates that the claimed method can be performed with any filamentous fungus (see paragraph [0058]).  However, only a single working example is provided for the formation of SLPs in a sporulation-deficient A. niger strain in which only one species of filamentous fungus is grown in the presence of only one metabolizable carbon source, followed by culture in only one nonmetabolizable carbon source (see paragraph [0140]). The specification as filed provides no mechanistic information as to why the SLPs are formed in response to growth in a nonmetabolizable carbon source.
Predictability of the Art
	It was completely unpredictable as to whether or not one of skill in the art would be able to induce the production of SLPs from any filamentous fungus other than A. niger and in any conditions other than those of the working example. This is because there is no disclosure in the prior art, or in the instant specification, as to why SLP production is stimulated by GlcNAc, and no demonstration that it would be induced by any other nonmetabolizable carbon source, and/or in any fungus other than A. niger. The instantly claimed method steps asserted to produce SLPs had performed in the prior art with different species of filamentous fungi, but there is no report of the formation of SLPs in the prior art of record. Absent any understanding or explanation of why or how the claimed method causes the production of SLPs in A. niger, it is completely unpredictable as to whether or not similar results would be obtained with other fungi and/or with other nonmetabolizable carbon sources. 
Finding a Requirement for Undue Experimentation
	In view of the breadth of the claims which include any filamentous fungus and any nonmetabolizable carbon source, the immature state of the art, the absence of any basis for predicting that the method as claimed would function in scenarios other than the single disclosed working example, the failure to disclose any mechanism by which the claimed method actually induces the formation of SLPs in any fungus, and the disclosure of only a single working example, one of skill in the art would have to perform undue experimentation in order to use the claimed method commensurate in scope with the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore 1969 ("Effect of 2-deoxy-glucose on mycelial growth of filamentous fungi"; Trans. of the Brit. Myco. Soc.; Vol. 53 (1); p. 139-141) as evidenced by Hayer et al. 2013 (“Structural Features of Sugars That Trigger or Support Conidial Germination in the Filamentous Fungus Aspergillus niger”; Appl. Envir. Micro.; Vol. 79 (22); p. 6924-6931).
Regarding claims 1, 2, and 6, Moore teaches punching out colonies of multiple strains of filamentous fungi, including of the genus Aspergillus, from established colonies growing on standard medium supplemented with 5 mM glucose (see p. 139, Table 1, p. 141, first paragraph).  This is equivalent to the limitation of claim 1 requiring growing a filamentous fungal cell in a first medium comprising a first carbon source to obtain an actively growing mycelial culture; wherein the first carbon source comprises a metabolizable carbon compound (glucose).  Moore teaches the punched-out colonies are inocula for growth on a standard medium containing 5 mM 2-deoxy-D-glucose, which is shown to not be metabolizable by many filamentous fungal strains including of the genus Aspergillus (see p. 139, Table 1, p. 140, last paragraph, p. 141, first paragraph).  The standard medium does not contain any other carbon source than the 5mM 2-deoxy-D-glucose, which is nonmetabolizable as evidenced by Hayer (see p. 6928, left column, first passage, Table 1).  Thus, Moore teaches replacing the first medium of the actively growing mycelial culture with a second medium comprising a second carbon source that is nonmetabolizable and is the only carbon source contained in the medium.
The limitation “to induce production of the SLP,” is a functional limitation of the method.  Moore taught all of the active method steps of the instant claims, therefore the intended outcome of producing SLPs is considered to be achieved, absent evidence to the contrary.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaderer et al. 2017 ("N-acetylglucosamine, the building block of chitin, inhibits growth of Neurospora crassa"; Fun. Gen. and Bio.; Vol. 107; p. 1-11).
Regarding claims 1, 3, 5, and 6, Gaderer teaches cultivating various fungal strains, including of the genus Aspergillus, in Erlenmeyer flasks containing 200 ml of Vogel’s minimal (VM) medium and 1% glycerol as a carbon source (see p.2, right column, first paragraph, Table 1). The media was inoculated with conidia and incubated. The formed fungal biomass was then transferred to VM medium with either 1% glycerol, 1% N-acetylglucosamine (GlcNAc), or 1% glucose. Mycelia were harvested by filtration through Miracloth, washed briefly with cold tap water, immersed in liquid nitrogen, and stored at -80 °C. Thus, Gaderer teaches growing a filamentous fungal strain on a first medium containing a metabolizable carbon source (glycerol), and then transferring the growing fungal strain to a medium containing a sole nonmetabolizable carbon source (GlcNAc – see p. 3, right column, last paragraph). 
Gaderer taught all of the active method steps of the instant claims, therefore the intended outcome of producing SLPs is considered to be achieved, absent evidence to the contrary. Claim 5 is included in the rejection because the step of harvesting the mycelia by filtration is considered to result in separation of SLPs attached to those mycelia from the medium in which they had been cultured.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over  Gaderer et al. 2017 ("N-acetylglucosamine, the building block of chitin, inhibits growth of Neurospora crassa"; Fun. Gen. and Bio.; Vol. 107; p. 1-11.
Regarding claims 2 and 4, Gaderer teaches the invention of claim 1 as outlined in the rejection above. 
Gaderer does not teach that the first carbon source comprises glucose. Instead, Gaderer teaches growing filamentous fungal strains in a VM medium containing glycerol as a first carbon source (p.2, right column, first paragraph). Gaderer then transfers the grown fungal biomass to a VM medium containing 1% glucose as a control. Gaderer uses glycerol and glucose as generic carbon sources for growing filamentous fungal strains on. Gaderer demonstrates that either glycerol or glucose can function as a carbon source and that they are thus equivalent carbon sources (see p.4, Fig. 1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted one known equivalent carbon source, glucose, for the carbon source used in Gaderer, glycerol, as the first carbon source, to arrive at the claimed invention. Both carbon sources were shown to grow filamentous fungi and an ordinarily skilled artisan would have expectations of success substituting glucose for glycerol to grow the filamentous fungal strains. Thus, claims 2 and 4 were prima facie obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PAUL SELWANES whose telephone number is (571)272-9346. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.P.S./           Examiner, Art Unit 1657                                                                                                                                                                                             




/RICHARD A SCHNIZER/           Primary Examiner, Art Unit 1635